Case 17-34665-KLP                Doc 6576       Filed 02/26/19 Entered 02/26/19 14:40:14                      Desc Main
                                               Document     Page 1 of 7

     Edward O. Sassower, P.C.                                        James H.M. Sprayregen, P.C.
     Joshua A. Sussberg, P.C. (admitted pro hac vice)                Anup Sathy, P.C.
     Emily E. Geier (admitted pro hac vice)                          Chad J. Husnick, P.C. (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                            KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                              KIRKLAND & ELLIS INTERNATIONAL LLP
     601 Lexington Avenue                                            300 North LaSalle
     New York, New York 10022                                        Chicago, Illinois 60654
     Telephone:         (212) 446-4800                               Telephone:          (312) 862-2000
     Facsimile:         (212) 446-4900                               Facsimile:          (312) 862-2200

     -and-

     Michael A. Condyles (VA 27807)
     Peter J. Barrett (VA 46179)
     Jeremy S. Williams (VA 77469)
     KUTAK ROCK LLP
     901 East Byrd Street, Suite 1000
     Richmond, Virginia 23219-4071
     Telephone:          (804) 644-1700
     Facsimile:          (804) 783-6192

     Co-Counsel to the Debtors and Debtors in Possession and
     Successors and the Propco I Debtors and Debtors in Possession

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

                                                                               )
     In re:                                                                    )     Chapter 11
                                                                               )
     TOYS “R” US, INC., et al.,1                                               )     Case No. 17-34665 (KLP)
                                                                               )
                                 Debtors.                                      )     (Jointly Administered)
                                                                               )
                                                                               )
     In re:                                                                    )     Chapter 11
                                                                               )
     TOYS “R” US PROPERTY COMPANY I, LLC, et al.2                              )     Case No. 18-31429 (KLP)
                                                                               )
                                 Debtors.                                      )     (Jointly Administered)
                                                                               )




 1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting
        Related Relief [Docket No. 78]. The location of the Debtors’ service address is One Geoffrey Way, Wayne,
        New Jersey 07470.

 2      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, are set forth in the Debtors’ Motion for Entry of an Order (I) Directing Joint Administration of the
        Propco I Debtors’ Chapter 11 Cases and (II) Granting Related Relief [Case No. 18-31429; Docket No. 3]. The
        location of the Debtors’ service address is One Geoffrey Way, Wayne, NJ 07470.
Case 17-34665-KLP        Doc 6576    Filed 02/26/19 Entered 02/26/19 14:40:14             Desc Main
                                    Document     Page 2 of 7


                        AMENDED AGENDA FOR HEARING ON
                     MOTIONS SCHEDULED FOR FEBRUARY 27, 2019

        PLEASE TAKE NOTICE that the following matters are scheduled for hearing on
 February 27, 2019 at 1:00 p.m. (prevailing Eastern Time):

  I.        PROPCO I CONTESTED MATTERS [CASE NO. 18-31429]

       1.    “Alexandria Sale Motion” Propco I Debtors' Motion for Entry of an Order (I)
             Approving the Private Sale Free and Clear of Liens, Claims, Encumbrances, and
             Interests and (II) Granting Related Relief (Alexandria, VA) [Docket No. 1158]

                Pending Responses:

                   A.      Kingstowne Parcel O L.P.’s Objection to Propco I Debtors' Motion for
                           Entry of an Order (I) Approving the Private Sale Free and Clear of Liens,
                           Claims, Encumbrances, and Interests and (II) Granting Related Relief
                           [Docket No. 1207]

                Related Documents:

                   A.      Propco I Debtors' Reply to Kingstowne Parcel O L.P.'s Objection to
                           Propco I Debtors' Motion for Entry of an Order (I) Approving the Private
                           Sale Free and Clear of Liens, Claims, Encumbrances, and Interests and
                           (II) Granting Related Relief [Docket No. 1243]

                   B.      Declaration of Jacob DiPiazza in Support of Entry of an Order (I)
                           Approving the Assumption and Assignment of the Lease for Store No.
                           8356 (Alexandria, VA) to Aldi and (II) Granting Related Relief [Docket
                           No. 1244]

                Status: This matter is going forward.

  II.       PROPCO I UNCONTESTED MATTERS [CASE NO. 18-31429]

       2.    “Stockton Sale Motion” Propco I Debtors' Motion for Entry of an Order (I) Approving
             the Private Sale Free and Clear of Liens, Claims, Encumbrances, and Interests and (II)
             Granting Related Relief [Docket No. 1144]

                Pending Responses: None

                Related Documents: None

                Status: This matter is going forward.




                                                  2
Case 17-34665-KLP    Doc 6576     Filed 02/26/19 Entered 02/26/19 14:40:14           Desc Main
                                 Document     Page 3 of 7


    3.    “Exclusivity Motion” Propco I Debtors' Motion to Extend Their Exclusive Periods to
          File a Chapter 11 Plan and Solicit Acceptances Thereof [Docket No. 1189]

             Responses Received: None

             Related Documents: None

             Status: This matter is going forward.

    4.    “Motion to Expedite” Motion to Expedite Hearing on Propco I Debtors' Motion for
          Entry of an Order (I) Approving the Private Sale Free and Clear of Liens, Claim,
          Encumbrances, and Interests and (II) Granting Related Relief [Docket No. 1215]

             Responses Received: None

             Related Documents: None

             Status: This matter is going forward.

    5.    “Williston Sale Motion” Propco I Debtors' Motion for Entry of an Order (I) Approving
          the Private Sale Free and Clear of Liens, Claim, Encumbrances, and Interests and (II)
          Granting Related Relief [Docket No. 1214]

             Responses Received: None

             Related Documents: None

             Status: This matter is going forward.

    6.    “Motion to Expedite” Motion to Expedite Hearing on the Propco I Debtors' Motion
          for Entry of an Order (I) Approving Procedures for Filing Omnibus Objections to
          Claims, (II) Approving the Form and Manner of the Notice of Omnibus Objections,
          and (III) Granting Related Relief [Docket No. 1202]

             Responses Received: None

             Related Documents: None

             Status: This matter is going forward.

    7.    “Objection Procedures” Propco I Debtors' Motion for Entry of an Order (I) Approving
          Procedures for Filing Omnibus Objections to Claims, (II) Approving the Form and
          Manner of the Notice of Omnibus Objections, and (III) Granting Related Relief
          [Docket No. 1201]

             Responses Received: None

             Related Documents: None

             Status: This matter is going forward.

                                              3
Case 17-34665-KLP      Doc 6576    Filed 02/26/19 Entered 02/26/19 14:40:14              Desc Main
                                  Document     Page 4 of 7


  III.    TOYS INC. UNCONTESTED MATTERS [CASE NO. 17-34665]

    8.     “First Estimation Motion” Debtors' Motion for Entry of an Order (I) Estimating Certain
           Claims (II) Establishing a Maximum Amount of Certain Claims and (III) Granting
           Related Relief [Docket No. 6138]

              Pending Responses: None

              Related Documents: None

              Status: No response has been timely filed as to the United States of America and
                      a supplemental order has been or will be submitted granting the relief
                      requested.

                       With respect to all other claimants for which a response was not timely
                       filed or alternative treatment was not otherwise agreed to, an order granting
                       the relief requested was previously entered by the Court.

    9.     “Propco II Bar Date Extension Motion” Motion for Entry of an Order Extending the
           Claims Objection Bar Date [Docket No. 6412]

              Pending Responses: None

              Related Documents: None

              Status: This matter is going forward.

  IV.     AMIC ADVERSARY PROCEEDING [ADV. PROC. NO. 18-03121]

    10.    “Pretrial Conference” Pretrial Conference

              Responses Received: None

              Related Documents: None

              Status: This matter is going forward.

  V.      PROPCO I RESOLVED MATTERS [CASE NO. 18-31429]

    11.    “Sale Notice” Notice of Sale [Docket No. 655]

              Pending Responses:

                 A.      Objection of Gator Swansea Property LLC to Propco I Debtors’ Notice
                         of Sale [Docket No. 757]

              Related Documents: None

              Status: This matter has been or will be withdrawn.


                                                4
Case 17-34665-KLP     Doc 6576    Filed 02/26/19 Entered 02/26/19 14:40:14              Desc Main
                                 Document     Page 5 of 7


  VI.     PROPCO I ADJOURNED MATTERS [CASE NO. 18-31429]

    12.    “Propco I Lease Assumption Notice” Notice of Assumption of Certain Unexpired
           Leases [Docket No. 648]

              Pending Responses:

                A.      18601 Alderwood Mall Pkwy LLC’s Objection to Propco I Debtors’
                        Proposed Assumption of Unexpired Lease for Store No. 8003
                        [Docket No. 691]

              Related Documents:

                A.      Order Authorizing and Approving Procedures to Reject or Assume
                        Executory Contracts and Unexpired Leases [Docket No. 393]

                B.      Supplemental Notice of Assumption of Certain Unexpired Leases
                        [Docket No. 661]

                C.      Notice of Hearing [Docket No. 773]

                D.      Propco I Debtors' Reply in Support of the Propco I Debtors' Notice of
                        Assumption of Certain Unexpired Leases and Supplemental Notice of
                        Assumption of Certain Unexpired Leases [Docket No. 1081]

                E.      Stipulated Facts and Documents on Propco I Debtors' Proposed
                        Assumption and Cure of Unexpired Lease for Store No. 6551 and
                        Objection to Same Filed by Tamarack Village Shopping Center, A
                        Limited Partnership [Docket Nos. 1093 and 1094]

                F.      Propco I Debtors' Supplemental Reply in Support of the Propco I
                        Debtors' Notice of Assumption of Certain Unexpired Leases and
                        Supplemental Notice of Assumption of Certain Unexpired Leases
                        [Docket No. 1097]

              Status: This matter is being adjourned to the omnibus hearing scheduled for March
                      19, 2019..

                     With respect to all other parties, an order granting the relief requested was
                     previously entered.

    13.     “Lynnwood Sale Motion” Propco I Debtors' Motion for Entry of an Order (I)
           Approving the Private Sale Free and Clear of Liens, Claims, Encumbrances, and
           Interests and (II) Granting Related Relief [Docket No. 961]

              Responses Received:




                                               5
Case 17-34665-KLP    Doc 6576    Filed 02/26/19 Entered 02/26/19 14:40:14           Desc Main
                                Document     Page 6 of 7


                A.     18601 Alderwood Mall Pkwy LLC’s Objection to Propco I Debtors’
                       Motion for Entry of an Order (I) Approving the Private Sale Free and
                       Clear of Liens, Claims, Encumbrances, and Interests and (II) Granting
                       Related Relief [Docket No. 1021]

             Related Documents:

                A.     Notice of Filing of Revised Proposed Order (I) Approving the Private
                       Sale Free and Clear of Liens, Claims, Encumbrances, and Interests and
                       (II) Granting Related Relief [Docket No. 900]

             Status: This matter is being adjourned to the omnibus hearing scheduled for March
                     19, 2019.

    14.   “Sale Notice” Notice of Sale [Docket No. 655]

             Pending Responses:

                A.     Objection of Gator Swansea Property LLC to Propco I Debtors’ Notice
                       of Sale [Docket No. 757]

             Related Documents: None

             Status: This matter is being adjourned to the omnibus hearing scheduled for March
                     19, 2019.

    15.   “Swansea Sale Motion” Propco I Debtors' Motion for Entry of an Order (I) Approving
          the Assumption of Certain Real Estate Assets and (II) Granting Related Relief
          (Swansea, MA) [Docket No. 1091]

             Responses Received:

                A.     Limited Objection and Reservation of Rights of Gator Swansea Property
                       LLC [Docket No. 1217]

             Related Documents:

                A.     Declaration [Docket No. 1222]

             Status: This matter is being adjourned to the omnibus hearing scheduled for March
                     19, 2019.




                        [Remainder of page intentionally left blank]




                                             6
Case 17-34665-KLP           Doc 6576    Filed 02/26/19 Entered 02/26/19 14:40:14         Desc Main
                                       Document     Page 7 of 7


 Richmond, Virginia
 Dated: February 26, 2019

 /s/ Jeremy S. Williams
 KUTAK ROCK LLP                                    KIRKLAND & ELLIS LLP
 Michael A. Condyles (VA 27807)                    KIRKLAND & ELLIS INTERNATIONAL LLP
 Peter J. Barrett (VA 46179)                       Edward O. Sassower, P.C.
 Jeremy S. Williams (VA 77469)                     Joshua A. Sussberg, P.C. (admitted pro hac vice)
 901 East Byrd Street, Suite 1000                  Emily E. Geier (admitted pro hac vice)
 Richmond, Virginia 23219-4071                     601 Lexington Avenue
 Telephone: (804) 644-1700                         New York, New York 10022
 Facsimile: (804) 783-6192                         Telephone:    (212) 446-4800
Email:         Michael.Condyles@KutakRock.com      Facsimile:    (212) 446-4900
               Peter.Barrett@KutakRock.com         Email:        edward.sassower@kirkland.com
               Jeremy.Williams@KutakRock.com                     joshua.sussberg@kirkland.com
                                                                 emily.geier@kirkland.com
  Co-Counsel to the Debtors
  and Debtors in Possession and Successors and     -and-
  the Propco I Debtors and Debtors in Possession

                                                   James H.M. Sprayregen, P.C.
                                                   Anup Sathy, P.C.
                                                   Chad J. Husnick, P.C. (admitted pro hac vice)
                                                   300 North LaSalle
                                                   Chicago, Illinois 60654
                                                   Telephone: (312) 862-2000
                                                   Facsimile:     (312) 862-2200
                                                   Email:         james.sprayregen@kirkland.com
                                                                  anup.sathy@kirkland.com
                                                                  chad.husnick@kirkland.com

                                                   Co-Counsel to the Debtors
                                                   and Debtors in Possession and Successors and the
                                                   Propco I Debtors and Debtors in Possession
